DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-36; 41-47, 52-53 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Derleth et al. (US 8,532,307 B2).


Claim 34, the prior art as in  Derleth et al. disclose of a method comprising: receiving, at one or more processing devices, a first noise-level estimate, the first noise-level estimate being based on a first input signal captured by a first microphone disposed at a first earbud or earcup of an active noise reduction (ANR) headphone (fig.1 (10R-12/14/22); col.2 line 35-50 & col.3 line 1-5 & 55-67) & receiving, at the one or more processing devices, a second noise-level estimate, the second noise-level estimate being based on a second input signal captured by a second microphone disposed at a second earbud or earcup of the ANR headphone (fig.1 (10L-12/14/22); col.2 line 35-50 & col.3 line 1-5 & line 55-67); estimating an ambient noise level based on the first noise-level estimate and the second noise-level estimate (col.6 line 25-67); determining that the estimated ambient noise level satisfies a threshold condition; and responsive to determining that the estimated ambient noise level satisfies a threshold condition, generating, for an ANR signal flow path disposed in each of the first and second earbud or earcup, a gain adjustment signal in accordance with the estimated ambient noise level, such that acoustic outputs from the first and second earbuds or earcups are controlled by the gain adjustment signal (fig.4; col.6 line 25-67).  

35. (Original) The method of claim 34, wherein the threshold condition is determined based on a user-input (col.4 line 50-60 & col.6 line 50-67).  

36. (Original) The method of claim 34, wherein a gain level of the acoustic output from the first earbud or earcup is substantially equal to a gain level of the acoustic output from the second earbud or earcup (fig.1 (20); col.8 line 20-55).  

 41. (Original) The method of claim 34, wherein the ANR signal flow path is disposed in a feedforward signal path disposed between a feedforward microphone and an acoustic transducer of the corresponding earbud or earcup (fig.1 (12/20); col 3 line 60-67).  

42. (Original) The method of claim 34, wherein the threshold condition is selected from multiple threshold conditions, each of which corresponds to a different degree of ANR processing (col.8 line 20-40 & col.6 line 25-40).  

43. (Original) The method of claim 34, wherein the acoustic output of each of the first earbud or earcup is generated in accordance with a compression process executed on the corresponding input signal (fig.4; col.6 line 25-40).  

Claim 44, the prior art as in Derleth et al. disclose of an apparatus comprising: a noise reduction headphone that includes: a first earbud or earcup, and a second earbud or earcup (fig.1 (10); col.3 line 50-60); a controller comprising one or more processing devices, the controller configured to: receive a first noise-level estimate, the first noise-level estimate being based on a first input signal captured by a first microphone disposed at the first earbud or earcup (fig.1 (10R-w (16)); col.2 line 35-50 & col.3 line 1-5 & 55-67), receive a second noise-level estimate, the second noise-level estimate being based on a second input signal captured by a second microphone disposed at a second earbud or earcup (fig.2-3; col.6 line 20-50), estimate an ambient noise level based on the first noise-level estimate and the second noise-level estimate (col.6 line 25-67), determine that the estimated ambient noise level satisfies a threshold condition, and responsive to determining that the noise level satisfies the threshold condition, generate for an ANR signal flow path disposed in each of the first and second earbud or earcup, a gain adjustment signal in accordance with the estimated ambient noise level, such that acoustic outputs from the first and second earbuds or earcups are controlled by the gain adjustment signal (fig.4; col.6 line 25-67); and an acoustic transducer in each of the first and second earbud or earcup, the acoustic transducer configured to generate the corresponding acoustic output (fig.1 (20); col.8 line 20-55).  

45. (Original) The apparatus of claim 44, wherein the noise reduction headphone is an active noise reduction (ANR) headphone (col.6 line 30-40).  

46. (Original) The apparatus of claim 44, wherein the threshold condition is determined based on a user-input (col.4 line 50-60 & col.6 line 50-67).    

47. (Original) The apparatus of claim 44, wherein a gain level of the acoustic output from the first earbud or earcup is substantially equal to a gain level of the acoustic output from the second earbud or earcup (fig.1 (20); col.8 line 20-55).    

52. (Original) The apparatus of claim 44, wherein the ANR signal flow path is a feedforward signal path (fig.1 (12/20); col 3 line 60-67).  

53. (Original) One or more machine-readable storage devices having encoded thereon computer readable instructions for causing one or more processing devices to perform operations comprising: receiving a first noise-level estimate, the first noise-level estimate being based on a first input signal captured by a first microphone disposed at a first earbud or earcup of an active noise reduction (ANR) headphone (fig.1 (10R-12/14/22); col.2 line 35-50 & col.3 line 1-5 & 55-67); receiving a second noise-level estimate, the second noise-level estimate being based on a second input signal captured by a second microphone disposed at a second earbud or earcup of the ANR headphone (fig.1 (10L-12/14/22); col.2 line 35-50 & col.3 line 1-5 & line 55-67); estimating an ambient noise level based on the first noise-level estimate and the second noise-level estimate (col.6 line 25-67); determining that the estimated ambient noise level satisfies a threshold condition; and responsive to determining that the estimated ambient noise level satisfies a threshold condition, generating, for an ANR signal flow path disposed in each of the first and second earbud or earcup, a gain adjustment signal in accordance with the estimated ambient noise level, such that acoustic outputs from the first and second earbuds or earcups are controlled by the gain adjustment signal (fig.4; col.6 line 25-67).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 37, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derleth et al. (US 8,532,307 B2) and Merks et al. (US 10,425,745 B1).

Claim 37, the method of claim 34, wherein estimating the ambient noise level based on the first noise-level estimate and the second noise-level estimate comprises determining an average of the first noise-level estimate and the second noise-level estimation.

	But Merks et al. disclose of a certain binaural beamforming wherein comprises determining an average of the first noise-level estimate and the second noise-level estimation (col.22 line 25-40). Thus, one of the ordinary skills in the art could have modified the art by varying such level of noise associated with the first and second estimation including determining an average of the first noise-level estimate and the second noise-level estimation so as to improve sound perception based on the local and contra parameters of the hearing devices. 

	The claim(s) 48 which in substance disclose the similar feature as in claim(s) 37 has been analyzed and rejected accordingly. 

Claim (s) 38, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derleth et al. (US 8,532,307 B2) and Michael (US 6,456,199 B1).

38. (Original) The method of claim 34,  but the art never specify as wherein each of the first and second noise-level estimates are generated by processing the input signal captured by the corresponding microphone by an A-weighting filter.

	But Michael disclose of a similar concept of noise monitoring including each of the first and second noise-level estimates are generated by processing the input signal captured by the corresponding microphone by an A-weighting filter (fig.3 (28); col.7 line 30-55). Thus, one of the ordinary skills in the art could have modified such noise monitoring including each of the first and second noise-level estimates are generated by processing the input signal captured by the corresponding microphone by an A-weighting filter so as to emulate human hearing.  

The claim(s) 49 which disclose in substance the similar feature as in claim(s) 38 has been analyzed and rejected accordingly. 

Claim (s) 39-40, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derleth et al. (US 8,532,307 B2) and Paddock et al. (US 2006/0098827 A1).

39. (Original) The method of claim 34, wherein the gain adjustment signal is configured to control a variable gain amplifier (VGA) disposed in the corresponding ANR signal flow path.  

	But Paddock et al. as wherein the gain adjustment signal is configured to control a variable gain amplifier (VGA) disposed in the corresponding ANR signal flow path (Pad-fig.9 (914); par [104-105]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted gain adjustment signal is configured to control a variable gain amplifier (VGA) disposed in the corresponding ANR signal flow path so as to vary the input signals according to certain frequencies. 

40. (Original) The method of claim 39, wherein the ANR signal flow path comprises a first signal path that includes the VGA, and a second signal path disposed in parallel to the first signal flow path (Pad-fig.9 (900/914); par [103]).  

Claim 50, the apparatus of claim 44, but the art never specify as wherein the corresponding ANR signal flow path in each of the first and second earbud or earcup comprises a variable gain amplifier (VGA) that is controlled by the gain adjustment signal.  

	But he art as in Paddock specify as corresponding ANR signal flow path therein comprises a variable gain amplifier (VGA) that is controlled by the gain adjustment signal (Pad-fig.9 (914); par [104-105]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted gain adjustment signal is configured to control a variable gain amplifier (VGA) disposed in the corresponding ANR signal flow path so as to vary the input signals according to certain frequencies. 


51. (Original) The apparatus of claim 50, wherein each of corresponding ANR signal flow path comprises a first signal path that includes the VGA, and a second signal path disposed in parallel to the first signal flow path (Pad-fig.9 (900/914); par [103]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654